344 S.E.2d 310 (1986)
STATE of North Carolina
v.
Wallace Christopher COLLINS.
No. 8525SC1385.
Court of Appeals of North Carolina.
June 17, 1986.
*312 Atty. Gen. Thornburg by Sp. Deputy Atty. Gen. Ann Reed, Raleigh, for the State.
Ronald E. Bogle, Hickory, for defendant-appellant.
EAGLES, Judge.
Defendant argues seven assignments of error. However, he failed to *313 place any exceptions in the record "immediately following the record of judicial action" which his assignments and exceptions purport to address. See App.R. 10(b)(1). Rather, defendant's exceptions simply direct us to various groups of pages in the record where he contends the erroneous actions occurred. Defendant has therefore not properly presented his questions for review by this Court. App.R. 10(a); State v. Smith, 50 N.C.App. 188, 272 S.E.2d 621 (1980). Nevertheless, in our discretion we consider the merits of the case.

I
Defendant first argues that the court erred in joining the three defendants' cases for a single trial. The question of joinder was addressed to the sound discretion of the trial court. State v. Samuel, 27 N.C. App. 562, 219 S.E.2d 526 (1975). Abuse of that discretion must be shown by demonstrating some palpable prejudice, as opposed to mere general grievances. See State v. Davis, 289 N.C. 500, 223 S.E.2d 296, death sentence vacated, 429 U.S. 809, 97 S. Ct. 47, 50 L. Ed. 2d 69 (1976). The only specific prejudice claimed consisted of the admission of Bowers' statements.

A
Defendant argues that Bowers' statements should have been excluded under Bruton v. United States, 391 U.S. 123, 88 S. Ct. 1620, 20 L. Ed. 2d 476 (1968). Generally the Bruton rule provides that extrajudicial confessions of a non-testifying co-defendant implicating a defendant are inadmissible as violative of the Sixth Amendment. See State v. Fox, 274 N.C. 277, 163 S.E.2d 492 (1968). The Bruton rule is a limited one, however. La Grenade v. Gordon, 60 N.C.App. 650, 299 S.E.2d 809 (1983). Where the incriminating admissions of a non-testifying co-defendant are admissible under other well-recognized rules of evidence, Bruton does not apply. State v. Hardy, 293 N.C. 105, 235 S.E.2d 828 (1977).

B
One well-recognized exception to the general proscription against the introduction of hearsay evidence is that statements made by co-conspirators during the course of and in furtherance of the conspiracy are admissible. G.S. 8C-1, R.Ev. 801(d)(E). We have recently held that Bruton does not apply to evidence admissible under this exception. State v. Brewington, 80 N.C. App. 42, 341 S.E.2d 82 (1986). See also State v. Mettrick, 54 N.C.App. 1, 283 S.E.2d 139 (1981) (suggesting, but not reaching, similar result), aff'd 305 N.C. 383, 289 S.E.2d 354 (1982). This is consistent with federal decisions considering co-conspirator statements and the Bruton rule. See e.g. United States v. Norton, 755 F.2d 1428 (11th Cir.1985); United States v. Archbold-Newball, 554 F.2d 665 (5th Cir.) (would be admissible if tried jointly or separately), cert. denied, 434 U.S. 1000, 98 S. Ct. 644, 54 L. Ed. 2d 496 (1977). See also Dutton v. Evans, 400 U.S. 74, 91 S. Ct. 210, 27 L. Ed. 2d 213 (1970) (distinguishing right to confrontation and rules excluding hearsay evidence). Bruton accordingly did not require exclusion of Bowers' statements.

II
The key question is whether Bowers' statements fit the co-conspirator exception to the hearsay rule. Defendant argues (1) that not only did the State fail to prove a conspiracy, but (2) that at the time Bowers made the incriminating statements the alleged conspiracy had failed and terminated, making the statements outside its scope. We disagree.

A
A conspiracy may be proven by direct or circumstantial evidence. State v. Rozier, 69 N.C.App. 38, 316 S.E.2d 893, cert. denied, 312 N.C. 88, 321 S.E.2d 907 (1984). The crime is established upon a showing of an agreement to do an unlawful act or to do a lawful act by unlawful means, whether or not overt acts occurred. State v. Bindyke, 288 N.C. 608, 220 S.E.2d 521 (1975). A conspiracy may be shown by *314 a number of indefinite acts, which, taken individually, might be of little weight, but taken collectively point to its existence. State v. Whiteside, 204 N.C. 710, 169 S.E. 711 (1933). An express agreement need not be shown; a mutual, implied understanding is sufficient. Id.; State v. Rozier, supra. The evidence is considered in the light most favorable to the State. State v. Powell, 299 N.C. 95, 261 S.E.2d 114 (1980). Ordinarily the factual issue of the existence or nonexistence of a conspiracy is for the jury. State v. Rozier, supra.
We think the evidence presented sufficed to establish prima facie the existence of a conspiracy sufficient to allow admission of statements of co-conspirators and to go to the jury. Stubbs went to the restaurant to make a drug contact. A truck similar to one later identified as belonging to defendant's brother and driven by defendant dropped off Bowers. Rather than enter the restaurant or go about any other business, Bowers waited and was picked up by Stubbs, indicating a prior arrangement. Stubbs testified without objection that Bowers said "Cara and Chris" dropped him off. The pickup then returned and pulled up immediately next to Stubbs' car though the parking lot was not crowded, again indicating a prior arrangement. Lipford entered Stubbs' car and a drug deal was discussed. Only after Lipford had gone back to the driver of the truck and returned to Stubbs' car was the deal with Stubbs finalized and the money handed over. This evidence, that the meeting with Bowers and Lipford was arranged in advance and that the drug deal was not finalized until Lipford had gone back to the truck, sufficed to establish the participation of the driver of the truck (who came to the restaurant twice) in whatever transaction was arranged. There was sufficient evidence that defendant was the driver in the testimony that "Chris" dropped Bowers off, the match of the yellow baseball cap, and the facts that the truck was registered to defendant's brother, defendant was driving it six hours later and it was seen parked at his home.
In State v. Caldwell, 68 N.C.App. 488, 315 S.E.2d 362, disc. rev. denied, 312 N.C. 86, 321 S.E.2d 901 (1984), we reached a similar result. There was evidence that a dealer came to defendant's house, was seen talking to defendant (there was no evidence of the words exchanged), went away with defendant and returned with defendant and the drugs (no evidence that defendant ever possessed drugs), and gave money to defendant. Likewise, in State v. Allen, 57 N.C.App. 256, 291 S.E.2d 341 (1982), we affirmed a conviction for conspiracy to rob a store where the only substantive evidence was that defendant was present when the robbery was suggested and volunteered to provide a gun. He got the gun but did not participate in the robbery. Here there was evidence from which the jury could find that defendant brought Bowers and Lipford to the restaurant pursuant to a previously agreed plan, and that the plan was to sell cocaine. This evidence, taken collectively in the light most favorable to the State, sufficed to establish a conspiracy involving defendant. Bowers' statements, if they met the other criteria of G.S. 8C-1, R.Ev. 801(d)(E), were therefore admissible.

B
Defendant argues that the statements implicating him in an extended course of cocaine dealings came after Lipford had absconded and therefore did not occur during the course of the conspiracy. Statements made prior to or subsequent to the conspiracy are not admissible under R.Ev. 801(d)(E). State v. Gary, 78 N.C. App. 29, 337 S.E.2d 70 (1985), disc. rev. denied, 316 N.C. 197, 341 S.E.2d 586 (1986). When a conspiracy ends under the rule is a question of fact. Id. This determination can be a difficult one. See generally 4 J. Weinstein & M. Berger, Weinstein's Evidence Section 801(d)(2)(E)[01] at 801-247 et seq. (1985) (discussing identical federal rule).
In United States v. Mason, 658 F.2d 1263 (9th Cir.1981), defendant contended that a statement by an unarrested co-conspirator (which tended to identify defendant *315 as a participant in the conspiracy), made after all other conspirators, including defendant, had been arrested, was inadmissible. The court rejected the argument on two main grounds: (1) the conspirator at large may still act in furtherance of the conspiracy and (2) from the perspective of the unarrested conspirator, the conspiracy was still in existence. Likewise, in United States v. Rucker, 586 F.2d 899 (2d Cir. 1978), the court concluded that the original conspiracy to rob a bank still existed even though the gunman assigned to carry out the actual robbery lost his nerve and fled before he carried out the robbery. Therefore statements made after the aborted attempt were admissible. These decisions are persuasive.
Here, as far as Bowers knew, the original plan to sell cocaine was still in effect. In fact, he took Stubbs to Lipford's home and hangouts after the statements were made. The court did not err in finding that Bowers' statements were made "in the course of" the conspiracy.

C
Defendant also contends that the statements were not "in furtherance of" the conspiracy. Again, we turn to federal decisions, which have regularly held that statements of "reassurance" are in furtherance of a conspiracy. United States v. Mason, supra (statement that source not scared off); United States v. Sandoval-Villalvazo, 620 F.2d 744 (9th Cir.1980) (reassurance during 3½ hour wait that source would produce drugs); United States v. Cambindo Valencia, 609 F.2d 603 (2d Cir. 1979) (reassurance of steady supply), cert. denied sub nom. Bermudez Prado v. United States, 446 U.S. 940, 100 S. Ct. 2163, 64 L. Ed. 2d 795 (1980). Bowers' statements were made to reassure Stubbs that Lipford would return and that the conspiracy would achieve its ends. His statements of reassurance were clearly in furtherance of the conspiracy.

D
Accordingly, we overrule defendant's assignments regarding joinder of the cases, the admission of Bowers' statements, and the sufficiency of the evidence.

III
Defendant next contends that the court erred in denying his motion for mistrial, based on the State's attempt to use certain statements of the three co-defendants. Defendant contends these had not been properly supplied pursuant to his discovery requests. The versions provided to defendant in discovery and those presented at trial appear substantially similar, and none of the new material was introduced. The court allowed a recess to consider the statements. We condemn the practice of withholding portions of statements from discovery, but under the circumstances of this case, we cannot say that any error was prejudicial.

IV
Defendant also contends that the court erred in admitting into evidence his own statement that he was at the restaurant. He relies on Rhode Island v. Innis, 446 U.S. 291, 100 S. Ct. 1682, 64 L. Ed. 2d 297 (1980), arguing that Officer Clontz elicited the evidence by making statements intended to provoke an incriminating response before defendant had been read his rights, thus making the statement inadmissible. Defendant himself testified on voir dire that he admitted being present without being provoked by Clontz ("I just said that"). This was evidence permitting the court to find, as it did, that the statement was not the product of interrogation. In addition, the State produced substantial other evidence that defendant was the driver of the truck. We find no error, but even assuming error, we find it insufficiently prejudicial to warrant reversal.

V
Defendant argues that the court erred in denying his motions to dismiss and to set aside the verdict. As we have noted, the motions were correctly denied even without Bowers' incriminating statements. With *316 those statements, the evidence clearly sufficed to go to the jury.

VI
Finally, defendant contends that the punishment received, the statutory minimum seven years imprisonment and $50,000 fine, was unconstitutionally disproportionate to the crime proven. He argues that no drugs were ever actually delivered, and he was therefore unduly harshly punished. We note that it is the illegal agreement, not the amount of illicit drugs delivered (even if none at all) that controls. State v. Rozier, supra. This is simply not one of those "exceedingly rare" non-capital cases where the Eighth Amendment requires resentencing. See Solem v. Helm, 463 U.S. 277, 77 L. Ed. 2d 637, 103 S. Ct. 3001 (1983), relying on Rummel v. Estelle, 445 U.S. 263, 100 S. Ct. 1133, 63 L. Ed. 2d 382 (1980). We note too that defendant received the statutory minimum sentence mandated by the legislature for all persons convicted of this class of crime. This assignment is overruled.

CONCLUSION
The jury convicted defendant on sufficient evidence and the sentence was the minimum set by law. He received a fair trial, free of prejudicial error.
No error.
HEDRICK, C.J., and COZORT, J., concur.